Concurring and Dissenting Opinion by
Spaeth, J.:
I agree with Judge Hoffman’s opinion, but wish to add one further note with respect to the majority’s disposition of this case. The record in this case is lacking in formal post-trial motions, so we cannot know whether Hartman asked to be discharged if the evidence was found to be insufficient. His brief on this appeal asks for a discharge or a new trial. Without deciding which is the appropriate relief, I do not think the lead opinion should *530be construed as holding that Hartman has waived any claim he might have that he may not be tried a second time for the same offense. See Commonwealth v. Dale, 232 Pa. Superior Ct. 213, 335 A.2d 454 (1975). See also Breed v. Jones, 421 U.S. 519 (1975) [17 Cr.L. 3047].